In an action by an infant to recover damages for personal injuries, and by his father for medical expenses, the appeal is from an amended judgment of the County Court, Westchester County, entered on a jury’s verdict, dismissing the complaint. Judgment reversed and a new trial ordered, with costs to appellants to abide the event. It was. error to charge that the contributory negligence of the infant’s mother could be imputed to the infant (Domestic Relations Law, § 73). Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.